955 F.2d 45
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael A. PIERCE, Plaintiff-Appellant,v.EASTERN AIR LINES, INC., Defendant-Appellee.
No. 91-3518.
United States Court of Appeals, Sixth Circuit.
Feb. 13, 1992.

1
Before MILBURN and RYAN, Circuit Judges, and HOOD, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).   In addition, both parties have waived oral argument.


3
Michael Pierce appeals the district court's order dismissing his complaint for failure to state a claim in this diversity action for false arrest and imprisonment.


4
Pierce claimed that Eastern Air Lines flight personnel erroneously identified him as one of the Federal Bureau of Investigation's ("F.B.I.") ten most wanted fugitives.   As a result, he was forcibly removed from the aircraft, placed in custody, and strip-searched twice.   Pierce did not allege that any Eastern Air Lines employee physically touched him.   The only act he alleged that Eastern's flight personnel committed was identifying him to the F.B.I. as one of the F.B.I.'s ten most wanted fugitives.   He requested $1,000,000 in compensatory damages and $1,500,000 in punitive damages.


5
The district court dismissed the complaint for failure to state a claim upon which relief could be granted pursuant to Fed.R.Civ.P. 12(b)(6).   Pierce raises the same arguments on appeal.


6
Upon consideration, we affirm the district court's order dismissing the complaint for the reasons stated in its order entered May 2, 1991.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Joseph M. Hood, U.S. District Judge for the Eastern District of Kentucky, sitting by designation